DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-26,  32-34 and 40 are objected to because of the following informalities:  
“The computer-implemented  method” should be --The computer-implemented system -- (claims 22-26 and 32-34, line 1).  
“current inventory.” should be --current inventory,-- (claim 40, line 25).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 21 and 35 recite the limitation "the actual capacity" in lines 18 and 13 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 22-34 and 36-39 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 21-40 are directed to storing data, determining current inventory, generating a predictive model, generating an outbound profile, comparing the outbound profile to actual outbound capacity and determining an expected outbound demand will exceed the actual capacity and transmitting a notification which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claims are directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 21 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
A computer-implemented system for generating an automated outbound profile, comprising: 
at least one processor; 
at least one database; and 
a memory comprising instructions that, when executed by the at least one processor, performs steps comprising: 
storing in a database transactional data associated with a plurality of product identifiers; 
determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; 
generating, using a machine learning algorithm, a predictive model based on the transactional data; 
generating, by using the predictive model, an outbound profile for the FC; 
comparing the outbound profile to an actual outbound capacity of the FC; 
determining, based on the comparison, that an expected outbound demand will exceed the actual capacity of the FC; and 
based on determining that an expected outbound demand will exceed the actual capacity of the FC, transmit a notification to a remote device.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “at least one processor,” “at least one database,” “a memory,” “a database,” “a machine learning algorithm” and “a remote device,” nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, but for the “at least one processor,” “at least one database,” “memory,” “database,” “machine learning algorithm” and “remote device,” language, “storing … transactional data associated with a plurality of product identifiers; determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; generating… a predictive model based on the transactional data; generating, by using the predictive model, an outbound profile for the FC; comparing the outbound profile to an actual outbound capacity of the FC; determining, based on the comparison, that an expected outbound demand will exceed the actual capacity of the FC; and based on determining that an expected outbound demand will exceed the actual capacity of the FC, transmit a notification…” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Further, “determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; comparing the outbound profile to an actual outbound capacity of the FC; determining, based on the comparison, that an expected outbound demand will exceed the actual capacity of the FC” in the context of this claim encompasses a mental process. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites six additional element – “at least one processor,” “at least one database,” “memory,” “database,” “machine learning algorithm” and “remote device.”  The “at least one processor,” “at least one database,” “memory,” “database,” “machine learning algorithm” and “remote device,” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“at least one processor,” 
“at least one database,” 
“memory,” 
“database,” 
“machine learning algorithm” and 
“remote device.”
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶¶ 0069 and 0070 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0134382 A1 to Holm-Petersen et al. (“Holm”) in view of United States Patent Application Publication No. 2021/0150460 A1 to Jiang et al. (“Jiang”).
As per claims 21 and 35, the claimed subject matter that is met by Holm includes:
a computer-implemented system for generating an automated outbound profile, comprising (Holm: Fig. 1): 
at least one processor (Holm: Fig. 1, 114); 
at least one database (Holm: Fig. 1, 116); and 
a memory comprising instructions that, when executed by the at least one processor, performs steps comprising (Holm: ¶ 0030): 
storing in a database transactional data associated with a plurality of product (Holm: ¶¶ 0023-0026); 
generating an outbound profile for the FC (Holm: ¶¶ 0046-0049 and Fig. 5A); 
comparing the outbound profile to an actual outbound capacity of the FC (Holm: ¶¶ 0046-0049 and Fig. 5A, 210); 
determining, based on the comparison, that an expected outbound demand will exceed the actual capacity of the FC (Holm: ¶ 0048); and 
based on determining that an expected outbound demand will exceed the actual capacity of the FC, transmit a notification to a remote device (Holm: ¶¶ 0052, 0056, 0061 and 0083).
Holm fails to specifically teach 1.) product identifiers 2.) determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; 3.) generating, using a machine learning algorithm, a predictive model based on the transactional data; and 4.) generating, by using the predictive model, an outbound profile. The Examiner provides Jiang to teach and disclose these claimed features.
The claimed subject matter that is met by Jiang includes:
storing in a database transactional data associated with a plurality of product identifiers (Jiang: ¶ 0010); 
determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers (Jiang: ¶ 0010); 
generating, using a machine learning algorithm, a predictive model based on the transactional data (Jiang: ¶¶ 0010-0015); 
generating, by using the predictive model, an outbound profile for the FC (Jiang: ¶¶ 0010-0015); 
Holm teaches an inventory management system and method. Jiang teaches a comparable inventory management system and method that was improved in the same way as the claimed invention. Jiang offers the embodiment of product identifiers, determining a current inventory for a plurality of products stored at the FC using the plurality of product identifiers; generating, using a machine learning algorithm, a predictive model based on the transactional data; and generating, by using the predictive model, an outbound profile. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the product identifiers and predictive model as disclosed by Jiang to the inventory management system and method as taught by Holm for the predicted result of improved inventory management systems and methods. No additional findings are seen to be necessary. 

As per claim 27, the claimed subject matter that is met by Holm and Jiang includes:
wherein the transactional data includes at least one of a customer order assigned to the FC, an incoming product assigned to the FC, a time at which a product was received at the FC, a number of brands associating with incoming products to the FC, a top brand of a product associated with the FC, an availability of a product at the FC, or a number of products of a particular brand shipping from the FC (Holm: ¶¶ 0023-0026).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 28, the claimed subject matter that is met by Holm and Jiang includes:
wherein the outbound profile includes at least one metric (Holm: ¶ 0048).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 29, the claimed subject matter that is met by Holm and Jiang includes:
wherein the at least one metric comprises an expected percentage of outgoing products for a plurality of product categories (Holm: ¶ 0044).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 30, the claimed subject matter that is met by Holm and Jiang includes:
wherein the product categories include at least one of: a total inventory of the FC, a brand, a price range, or a shipping location (Holm: ¶ 0044).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 31, the claimed subject matter that is met by Holm and Jiang includes:
wherein the at least one metric comprises a number of expected outgoing products from the FC during a predetermined time period (Holm: ¶ 0048).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 32, the claimed subject matter that is met by Holm and Jiang includes:
wherein the predictive model predicts a percentage or number of expected outgoing products based on an upcoming event (Holm: ¶ 0048).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 33, the claimed subject matter that is met by Holm and Jiang includes:
wherein the notification indicates that the FC should be provided with one or more of: additional resources, additional storage space, or additional workers (Holm: ¶ 0061).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.
As per claim 34, the claimed subject matter that is met by Holm and Jiang includes:
the steps further comprising setting a target inventory level for at least one product at the FC based on the determination that the expected outbound demand will exceed the actual capacity of the FC (Holm: ¶ 0061).
The motivation for combining the teachings of Holm and Jiang are discussed in the rejection of claim 21, and are incorporated herein.

Claims 22-26 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Holm in view of Jiang as applied in claims 21 and 35, and further in view of United States Patent Application Publication No. 2017/0330123 A1 to Deshpande et al. (“Deshpande”).
As per claims 22 and 36, Holm and Jiang fail to specifically teach wherein the predictive model comprises a regression representing a relationship between electronic request information and associated FCs. The Examiner provides Deshpande to teach and disclose this claimed feature.
The claimed subject matter that is met by Deshpande includes:
wherein the predictive model comprises a regression representing a relationship between electronic request information and associated FCs (Deshpande: ¶ 0024)
Holm and Jiang teach inventory management systems and methods. Deshpande teaches a comparable inventory management system and method that was improved in the same way as the claimed invention. Deshpande offers the embodiment of wherein the predictive model comprises a regression representing a relationship between electronic request information and associated FCs. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the regression as disclosed by Deshpande to the machine learning as taught by Jiang and the inventory management system and method as taught by Holm for the predicted result of improved inventory management systems and methods. No additional findings are seen to be necessary. 

As per claim 23, the claimed subject matter that is met by Holm, Jiang and Deshpande includes:
wherein the regression is one of a linear regression, a non-linear regression, an ensemble regression, or a logistic regression (Deshpande: ¶ 0024).
The motivation for combining the teachings of Holm, Jiang and Deshpande are discussed in the rejection of claim 22, and are incorporated herein.
As per claims 24 and 37, the claimed subject matter that is met by Holm, Jiang and Deshpande includes:
wherein generating the predictive model comprises validating the predictive model based on a pre-determined confidence threshold (Deshpande: ¶ 0028).
The motivation for combining the teachings of Holm, Jiang and Deshpande are discussed in the rejection of claim 22, and are incorporated herein.
As per claims 25 and 38, the claimed subject matter that is met by Holm, Jiang and Deshpande includes:
wherein generating the predictive model comprises validating the predictive model using a training dataset and a validation dataset created from the transactional data (Deshpande: ¶ 0028).
The motivation for combining the teachings of Holm, Jiang and Deshpande are discussed in the rejection of claim 22, and are incorporated herein.
As per claims 26 and 39, the claimed subject matter that is met by Holm, Jiang and Deshpande includes:
wherein the predictive model is adjusted periodically according to degree of successful prediction by the predictive model (Deshpande: ¶ 0023).
The motivation for combining the teachings of Holm, Jiang and Deshpande are discussed in the rejection of claim 22, and are incorporated herein.

As per claim 40, the claimed subject matter that is met by Holm, Jiang and Deshpande includes:
a computer-implemented system for generating plurality of automated outbound profiles, comprising (Holm: Fig. 1, 116): 
at least one processor (Holm: Fig. 1, 114); 
at least one database (Holm: Fig. 1, 116); 
a memory comprising instructions that, when executed by the at least one processor, performs steps comprising (Holm: ¶ 0030): 
receiving data comprising a capacity of a fulfillment center (FC) (Holm: ¶¶ 0046-0049 and Fig. 5A, 210); 
receiving, a plurality of product identifiers associated with a plurality of incoming products to the FC (Jiang: ¶ 0010); 
periodically collecting and storing transactional logs for the plurality of products at the FC using the product identifier (Jiang: ¶ 0010); 
determining a current inventory for the plurality of products stored at the FC using the product identifier (Jiang: ¶ 0010); 
storing in a database a plurality of transactional logs and current inventories from a plurality of FCs, the plurality transactional logs and current inventories containing transactional data (Jiang: ¶ 0010); 
dividing transactional data into a training dataset and a validation dataset, the training dataset having more data than the validation dataset (Deshpande: ¶ 0028); 
generating, using a machine learning algorithm, a predictive model based on the training data set (Deshpande: ¶¶ 0003, 0023, 0025 and 0028); 
validating the predictive model using the validation dataset (Deshpande: ¶ 0028); and 
generating the outbound profile for the FC by applying the predictive model to the associated transactional logs and current inventory (Jiang: ¶¶ 0010-0015 and Deshpande: ¶¶ 0003, 0023, 0025 and 0028). 
wherein the outbound profile comprises an expected percentage of outgoing products for a plurality of categories of products (Holm: ¶ 0044); and 
managing network outbound using the generated outbound profile of the FC by comparing the outbound profile to actual outbound capacity of the FC (Holm: ¶¶ 0046-0049 and Fig. 5A, 210).
The motivation for combining the teachings of Holm, Jiang and Deshpande are discussed in the rejection of claims 21 and 22, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627